Citation Nr: 1446028	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-20 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to August 2, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to August 1975.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  An interim April 2014 rating decision awarded the Veteran a total schedular rating for PTSD, effective August 2, 2012.  Therefore, the present appeal is limited to the issue of entitlement to a TDIU prior to August 2, 2012, as reflected above.

The Veteran was scheduled for a hearing before a Veterans Law Judge in September 2014.  In a writing received that month, the Veteran indicated that he wished to cancel his hearing.  Accordingly, the Veteran's request for a hearing is withdrawn.


FINDINGS OF FACT

1.  From May 5, 2006, to August 2, 2012, the Veteran's disabilities had a combined rating of 80 percent disabling, based on a 70 percent rating for posttraumatic stress disorder (PTSD), 10 percent ratings, each, for post-operative residuals of recurrent rectal abscess/pilonidal cyst and tinnitus, and noncompensable ratings for high frequency hearing loss and bilateral fifth toe corns.  

2.  The evidence shows that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment beginning December 1, 2008.

CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disabilities have been met beginning December 1, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19, 4.25 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Inasmuch as this decision grants the requested TDIU rating, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

From May 5, 2006, to August 1, 2012, the Veteran had the following service connected disabilities: PTSD, rated 70 percent; post-operative residuals of recurrent rectal abscess/pilonidal cyst, rated 10 percent; tinnitus, rated 10 percent; high frequency hearing loss, rated 0 percent, and bilateral fifth toe corns, rated 0 percent.  The combined rating for the service connected disabilities was 80 percent.  Therefore, the Veteran did meet the specific percentage requirements of 38 C.F.R. § 4.16(a) for the relevant appeal period.

What remains to be determined is whether the Veteran's service-connected disabilities were of such nature and severity as to preclude him from engaging in substantially gainful employment consistent with his education and occupational background.  

The Veteran filed his application for TDIU in December 2008.  In that application, he stated that he became unemployable in September 2008.  

Outpatient treatment records from September 1998 through December 2009 indicate on-going treatment for severe PTSD that affected his employment.  In May 2006, he reported receiving a bad evaluation, including reprimands "for not getting along with others."  In August 2008, the Veteran reported that, due to cutbacks with his employer, he was offered the option to retire or be fired.  

On VA examination in June 2009, the examiner reviewed the Veteran's VA treatment records, recorded the Veteran's provided history, and conducted a detailed mental status examination, noting, in pertinent part, moderate social and occupational impairment.  In comparison to prior examinations, the examiner noted that the Veteran's "capacity for adjustment appears to have diminished slightly."  The diagnoses provided were PTSD, chronic and severe; recurrent moderate major depressive disorder, secondary, in part, to PTSD; and severe alcohol dependence, secondary to PTSD.  The assigned Global Assessment of Functioning (GAF) score was 45, indicating serious symptoms (such as the inability to maintain employment.)  See AMERICAN PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).

As regards the Veteran's employability, in particular, the examiner noted that the Veteran took early retirement in anticipation of a future lay-off due to his work performance and attitude.  The Veteran reported that several complaints had been made against him at work and that he had a history of irritability and "get[ting] in peoples' faces."  In addition to irritability, the Veteran reported symptoms of "limited frustration tolerance, discomfort in crowds with feelings of vulnerability and anxiety, and cravings for alcohol during the workday."  The examiner noted that the Veteran demonstrated "irritability, poor concentration, hypervigilance and exaggerated startle response," as well as "a sense of detachment with almost all people, except for those who served in combat," impaired short-term memory, frequent suicidal ideation, chronic sleep impairment, and restricted affect.  

The examiner attributed the Veteran's retirement to three factors: employer cutbacks; disciplinary action due to irritability and insubordination caused by PTSD, depression, and alcohol dependence; and missed work days due to a non-service-connected back disability.  The examiner clearly related the Veteran's alcohol dependence to self-medication for his PTSD, noting that the dependence likely increases the irritability and mood disturbance.  The examiner ultimately opined that the Veteran's PTSD symptoms, alone, did not render him unemployable.

VA treatment records from through March 2009 through April 2010 note continued treatment for symptoms of severe anger and irritability, and continued heavy use of alcohol to self-medicate those symptoms.  (See, e.g., April 16, 2009, VA treatment record, noting that the Veteran refused to shake hands with treatment provider at initial meeting.)  In August 2009, the Veteran's treating VA psychiatrist provided a nexus opinion that the Veteran was unemployable due to the disabling effects of his PTSD and major depressive disorder, which would prevent him from working in a competitive environment.

On August 2012 VA psychiatric examination, the examiner conducted a full examination, diagnosing PTSD with symptoms including: depressed mood, anxiety, near-continuous panic or depression affecting the ability to function, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing/inability to maintain effective relationships, difficulty adapting to stressful circumstances, suicidal ideation, and impaired impulse control (such as unprovoked irritability).  The examiner opined that the Veteran was unemployable due to "symptoms of poor impulse control/anger, chronic anxiety and self isolative preferences [that] would appear to significantly negatively impact both his physical and sedentary employment environment."  

In February 2014, the Veteran's final employer provided information that the Veteran was last employed on November 30, 2008, with no days lost to disability; the reason for termination of employment was not given.  

The Board finds that the evidence, when viewed in the light most favorable to the Veteran, shows that his service-connected disabilities - specifically his psychiatric disabilities - rendered him unemployable as of the day after his full-time employment terminated (December 1, 2008).  The record contains a favorable nexus opinion from his treating physician, as well as VA treatment records beginning prior to the termination of employment noting disciplinary action due to PTSD symptoms and proposed involuntary employment termination.  Treatment records during the relevant time period indicate continued treatment for severe irritability and anger.

The Board acknowledges that the June 2009 examiner opined that the Veteran's PTSD symptoms, alone, did not render him unemployable.  However, the same examiner attributed the Veteran's depression and alcohol dependence to his PTSD, and did not provide an opinion as to whether his PTSD, in combination with those secondary psychiatric diagnoses the examiner directly related to his PTSD, rendered him unemployable.  Thus, the Board finds that the probative value of June 2009 opinion is limited, as it did not consider employability in light of the full range of the Veteran's service-connected psychiatric symptoms.  

Furthermore, to the extent that the June 2009 VA examiner attributed the Veteran's employment termination, in part, to time lost to a non-service-connected back disability, the Board notes that the Veteran's final employer indicated that no days were lost due to disability.  The Board also notes that that June 2009 VA examiner assigned an overall GAF of 45, which suggests difficulty maintaining employment; as the GAF is designed to be inclusive of all psychiatric diagnoses, and all additional diagnoses were noted to be secondary to service-connected PTSD, the Board finds that the GAF score assigned supports the Veteran's claim of unemployability.  While GAF scores are not dispositive as to the assignment of a disability rating, they are probative evidence as to the level of impairment.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012).  The Board finds that the GAF score is particularly persuasive here, where an assessment of employability based on all symptomatology associated with PTSD and related diagnoses was not clearly provided.

Finally, the Board notes that the nature and severity of the symptoms described in the August 2012 VA psychiatric examination - upon which an increased 100 percent schedular disability rating for PTSD was assigned - are substantially similar to those described in the June 2009 VA examination.  Thus, although the probative value of the June 2009 opinion is limited, the Board finds that the analysis of the Veteran's PTSD (and related psychiatric) symptoms, when combined with the more encompassing employability assessment of the August 2012 VA examiner, supports a finding of unemployability based on that disability alone.  

After reviewing the pertinent evidence of record, the Board concludes that the criteria for the award of a TDIU have been met beginning December 1, 2008.  The Veteran's service-connected disabilities meet the schedular criteria for the award of a TDIU.  The Veteran's employer noted that the Veteran stopped working on November 30, 2008.  Although a VA opinion indicated that the Veteran was not unemployable due solely to service-connected PTSD, that opinion did not consider the full range of symptoms attributed to the Veteran's PTSD and is contradicted by other medical evidence of record, including an opinion from a treating VA psychiatrist and a subsequent VA psychiatric examination.  As such, the Board finds that the evidence is at least in equipoise that the Veteran is unemployable beginning December 1, 2008.  Therefore, entitlement to TDIU is granted effective December 1, 2008.


ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to TDIU is granted effective December 1, 2008.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


